This is an appeal by one of several parties against whom a decree was rendered in the court below. There has been no summons and severance as required by section 22, Code 1930, and the time within which appeals to *Page 65 
the Supreme Court can be taken has expired. The appellee requests that the appeal be dismissed.
The summons and severance requirement of the statute is procedural only, and not jurisdictional, Wilkinson v. Love,149 Miss. 523, 115 So. 707; its purpose being to prevent the splitting of appeals with the inconvenience and difficulties resulting therefrom. Any inconvenience or difficulty that would result from an appeal being taken by parties to this decree has disappeared, for they are now without the right so to do.
The motion will be overruled, and the case set for April 17, 1933.
Overruled.